Exhibit 10.1

   

DEFERRED COMPENSATION AGREEMENT

 

THIS DEFERRED COMPENSATION AGREEMENT (this “Agreement”), adopted this 1st day of
September, 2016, by and between Two River Community Bank, located in Middletown,
New Jersey (the “Employer”), and William Moss (the “Executive”), formalizes the
agreements and understanding between the Employer and the Executive.

 

WITNESSETH:

 

WHEREAS, the Executive is employed by the Employer;

 

WHEREAS, the Employer recognizes the valuable services the Executive has
performed for the Employer and wishes to encourage the Executive’s continued
employment and to provide the Executive with additional incentive to achieve
corporate objectives;

 

WHEREAS, the Employer wishes to provide the terms and conditions upon which the
Employer shall pay additional retirement benefits to the Executive;

 

WHEREAS, the Employer and the Executive intend this Agreement shall at all times
be administered and interpreted in compliance with Code Section 409A; and

 

WHEREAS, the Employer intends this Agreement shall at all times be administered
and interpreted in such a manner as to constitute an unfunded nonqualified
deferred compensation arrangement, maintained primarily to provide supplemental
retirement benefits for the Executive, a member of select group of management or
highly compensated employee of the Employer;

 

NOW THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Employer and the Executive agree as follows:

 

ARTICLE 1

DEFINITIONS

 

For the purpose of this Agreement, the following phrases or terms shall have the
indicated meanings:

 

1.1     “Administrator” means the Board or its designee.

 

1.2     “Affiliate” means any business entity with whom the Employer would be
considered a single employer under Section 414(b) and 414(c) of the Code. Such
term shall be interpreted in a manner consistent with the definition of “service
recipient” contained in Code Section 409A.

 

1.3     “Base Salary” means the cash compensation relating to services performed
during any calendar year, excluding bonuses, commissions, distributions from
nonqualified deferred compensation plans, fringe benefits, incentive payments,
non-monetary awards, overtime, relocation expenses, stock options and other
fees, and automobile and other allowances paid to the Executive for services
rendered (whether or not such allowances are included in the Executive’s gross
income). Base Salary shall be calculated before reduction for amounts
voluntarily deferred or contributed by the Executive pursuant to qualified or
non-qualified plans and shall be calculated to include amounts not otherwise
included in the Executive’s gross income under Code Sections 125, 402(e)(3),
402(h), or 403(b) pursuant to plans established by the Employer; provided,
however, that all such amounts will be included in compensation only to the
extent that had there been no such plan, the amount would have been payable in
cash to the Executive.

 

 

 
1

--------------------------------------------------------------------------------

 

 

1.4     “Beneficiary” means the person or persons designated in writing by the
Executive to receive benefits hereunder in the event of the Executive’s death.

 

1.5     “Board” means the Board of Directors of the Employer.

 

1.6     “Cause” means any of the following acts or circumstances: gross
negligence or gross neglect of duties to the Employer; conviction of a felony or
of a gross misdemeanor involving moral turpitude in connection with the
Executive’s employment with the Employer; or fraud, disloyalty, dishonesty or
willful violation of any law or significant Employer policy committed in
connection with the Executive's employment and resulting in a material adverse
effect on the Employer.

 

1.7     “Change in Control” means a change in the ownership or effective control
of the Employer, or in the ownership of a substantial portion of the assets of
the Employer, as such change is defined in Code Section 409A and regulations
thereunder.

 

1.8     “Contribution” means the amount the Employer contributes to the Deferral
Account, calculated according to the provisions of Article 2.

 

1.9     “Crediting Rate” means the return on tangible equity for the Employer’s
holding company, Two River Bancorp, for the current calendar year, provided that
such rate shall never be less than 0%.

 

1.10     “Claimant” means a person who believes that he or she is being denied a
benefit to which he or she is entitled hereunder.

 

1.11     “Code” means the Internal Revenue Code of 1986, as amended.

 

1.12     “Deferral Account” means the Employer’s accounting of the accumulated
Contributions and Deferrals plus accrued interest.

 

1.13     “Deferral Election Form” means each form established from time to time
by the Administrator that the Executive completes, signs and returns to the
Administrator to designate the amount of Deferrals.

 

1.14     “Deferrals” means the amount of Base Salary the Executive elects to
defer according to this Agreement.

 

 

 
2

--------------------------------------------------------------------------------

 

 

1.15     “Disability” means a condition of the Executive whereby the Executive
either: (i) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer. The Administrator
will determine whether the Executive has incurred a Disability based on its own
good faith determination and may require the Executive to submit to reasonable
physical and mental examinations for this purpose. The Executive will also be
deemed to have incurred a Disability if determined to be totally disabled by the
Social Security Administration or in accordance with a disability insurance
program, provided that the definition of disability applied under such
disability insurance program complies with the initial sentence of this Section.

 

1.16     “Early Termination” means Separation from Service before Normal
Retirement Age except when such Separation from Service occurs following a
Change in Control or due to termination for Cause.

 

1.17     “Effective Date” means September 1, 2016.

 

1.18     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.19     “Normal Retirement Age” means the Executive attaining age sixty-five
(65).

 

1.20     “Plan Year” means each twelve (12) month period commencing on January 1
and ending on December 31 of each year. The initial Plan Year shall commence on
the Effective Date and end on the following December 31.

 

1.21     “Separation from Service” means a termination of the Executive’s
employment with the Employer and its Affiliates for reasons other than death or
Disability. A Separation from Service may occur as of a specified date for
purposes of the Agreement even if the Executive continues to provide some
services for the Employer or its Affiliates after that date, provided that the
facts and circumstances indicate that the Employer and the Executive reasonably
anticipated at that date that either no further services would be performed
after that date, or that the level of bona fide services the Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed over the immediately preceding thirty-six
(36) month period (or the full period during which the Executive performed
services for the Employer, if that is less than thirty-six (36) months). A
Separation from Service will not be deemed to have occurred while the Executive
is on military leave, sick leave, or other bona fide leave of absence if the
period of such leave does not exceed six (6) months or, if longer, the period
for which a statute or contract provides the Executive with the right to
reemployment with the Employer. If the Executive’s leave exceeds six (6) months
but the Executive is not entitled to reemployment under a statute or contract,
the Executive incurs a Separation of Service on the next day following the
expiration of such six (6) month period. In determining whether a Separation of
Service occurs the Administrator shall take into account, among other things,
the definition of “service recipient” and “employer” set forth in Treasury
regulation §1.409A-1(h)(3). The Administrator shall have full and final
authority, to determine conclusively whether a Separation from Service occurs,
and the date of such Separation from Service.

 

 

 
3

--------------------------------------------------------------------------------

 

 

1.22     “Specified Employee” means an individual that satisfies the definition
of a “key employee” of the Employer as such term is defined in Code §416(i)
(without regard to Code §416(i)(5)), provided that the stock of the Employer is
publicly traded on an established securities market or otherwise, as defined in
Code §1.897-1(m). If the Executive is a key employee at any time during the
twelve (12) months ending on December 31, the Executive is a Specified Employee
for the twelve (12) month period commencing on the first day of the following
April.

 

1.23     “Unforeseeable Emergency” means a severe financial hardship to the
Executive resulting from an illness or accident of the Executive, the
Executive’s spouse, the Beneficiary, or the Executive’s dependent (as defined in
Section 152(a) of the Code), loss of the Executive’s property due to casualty,
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Executive.

 

Article 2

CONTRIBUTIONS AND DEFERRALS

 

2.1     Employer Contributions. The Employer may, at any time, make a
Contribution to the Deferral Account with a Contribution for a Plan Year to be
made by December 31 of such Plan Year, provided, however, that the Employer may
make a partial year contribution in the Plan Year of a Change in Control as of
the date of such Change in Control.

 

2.2     Initial Contribution. As of the Effective Date the Employer shall make a
contribution in the amount of Seventy Thousand Dollars ($70,000).

 

2.3     Elections Generally. In addition to the Contributions, each year the
Executive may elect to defer up to One Hundred Thousand Dollars ($100,000) of
Base Salary into the Deferral Account by filing a Deferral Election Form with
the Administrator no later than the end of the Plan Year preceding the Plan Year
in which services leading to the compensation to be deferred will be performed.

 

2.4     Initial Election. After being notified by the Administrator of becoming
eligible to participate in this Agreement, the Executive may make an initial
deferral election by delivering to the Administrator a signed Deferral Election
Form within thirty (30) days of becoming eligible. The Deferral Election Form
shall set forth the amount of Base Salary to be deferred. However, if the
Executive was eligible to participate in any other account balance plans
sponsored by the Employer (as referenced in Code Section 409A) prior to becoming
eligible to participate in this Agreement, the initial election to defer Base
Salary under this Agreement shall not be effective until the Plan Year following
the Plan Year in which the Executive became eligible to participate in this
Agreement.

 

 

 
4

--------------------------------------------------------------------------------

 

 

2.5     Election Changes. The Executive may modify the amount of Deferrals
annually by filing a new Deferral Election Form with the Employer. The modified
deferral shall not be effective until the calendar year following the year in
which the subsequent Deferral Election Form is received by the Employer.

 

2.6     Hardship. If an Unforeseeable Emergency occurs, the Executive, by
written instructions to the Employer, may discontinue Deferrals hereunder. Any
subsequent Deferral Elections may be made only in accordance with Section 2.3
hereof.

 

Article 3

DEFFERAL ACCOUNT

 

3.1     Establishing and Crediting. The Employer shall establish a Deferral
Account on its books for the Executive and shall credit to the Deferral Account
the following amounts:

 

(a)     Any Contributions or Deferrals hereunder; and

(b)     Interest:

(i)     Prior to Payments Commencing. On the last day of each month until
payments begin hereunder, interest shall be credited on the Deferral Account at
an annual rate equal to the Crediting Rate, compounded monthly. During each Plan
Year, interest shall be credited using a reasonable estimate of that Plan Year’s
Crediting Rate. If use of the estimate results in either too much or too little
interest credited during a particular Plan Year, the difference shall be
corrected as soon as the actual Crediting Rate is determined. Notwithstanding
the foregoing, for the Plan Year in which the Executive begins receiving
benefits hereunder, the Crediting Rate during the portion of such Plan Year
prior to payments commencing shall be the Crediting Rate from the immediately
preceding Plan Year.

(ii)     During Payment Period. On the last day of each month during the payment
period, interest shall be credited on the Deferral Account at an annual rate
equal to four percent (4%), compounded monthly.

 

3.2     Recordkeeping Device Only. The Deferral Account is solely a device for
measuring amounts to be paid under this Agreement and is not a trust fund of any
kind.

 

ARTICLE 4

PAYMENT OF BENEFITS

 

4.1     Normal Retirement Benefit. Upon Separation from Service after Normal
Retirement Age, the Employer shall pay the Executive the Deferral Account
balance calculated at Separation from Service. This benefit shall be paid as
elected by the Executive on the Distribution Election Form and shall commence
the month following Separation from Service.

 

4.2     Early Termination Benefit. If Early Termination occurs, the Employer
shall pay the Executive the Deferral Account balance calculated at Separation
from Service. This benefit shall be paid as elected by the Executive on the
Distribution Election Form and shall commence the month following of Separation
from Service.

 

 

 
5

--------------------------------------------------------------------------------

 

 

4.3     Disability Benefit. If the Executive experiences a Disability prior to
Normal Retirement Age and Change in Control, the Employer shall pay the
Executive the Deferral Account balance calculated as of the date of
determination of Disability. This benefit shall be paid as elected by the
Executive on the Distribution Election Form and shall commence the month
following Disability.

 

4.4     Change in Control Benefit. If a Change in Control occurs prior to Normal
Retirement Age, Separation from Service and Disability, the Employer shall pay
the Executive the benefit calculated as follows. The benefit under this Section
shall be equal to (i) the Deferral Account balance, including interest to the
date of the Change in Control, plus (ii) the present value, calculated using a
four percent (4%) discount rate, of Seventy Thousand Dollars ($70,000) for each
full or partial Plan Year between the Change in Control and December 31, 2021.
This benefit shall be paid as elected by the Executive on the Distribution
Election Form and shall commence the month following Change in Control.

 

4.5     Death Prior to Commencement of Benefit Payments. In the event the
Executive dies prior to Separation from Service, Disability and Change in
Control, the Employer shall pay the Beneficiary the greater of (i) the Deferral
Account balance or (ii) the sum of (x) the portion of the Deferral Account
balance that resulted from Deferrals and (y) the amount shown in the table
below. Additionally, the benefit amounts in the table below shall be increased
by a pro-rated amount relative to the Executive’s service during the partial
Plan Year in which the Executive’s death takes place. This benefit shall be paid
as elected by the Executive on the Distribution Election Form and shall commence
the month following the Executive’s death.

 

Year of Executive’s death

Amount of Benefit

2016

$433,453

2017

$450,791

2018

$468,823

2019

$487,576

2020

$507,079

2021 or later

$527,362

 

 

4.6     Death Subsequent to Commencement of Benefit Payments. In the event the
Executive dies while receiving payments, but prior to receiving all payments due
and owing hereunder, the Employer shall pay the Beneficiary the same amounts at
the same times as the Employer would have paid the Executive, had the Executive
survived.

 

4.7     Hardship Distribution. If an Unforeseeable Emergency occurs, the
Executive may petition the Board to receive a distribution from the Agreement (a
“Hardship Distribution”). The Board in its sole discretion may grant such
petition. If granted, the Executive shall receive, within sixty (60) days, a
distribution from the Agreement only to the extent deemed necessary by the Board
to remedy the Unforeseeable Emergency, plus an amount necessary to pay taxes
reasonably anticipated as a result of the distribution. In any event, the
maximum amount which may be paid out as a Hardship Distribution is the Deferral
Account balance as of the day the Executive petitioned the Board to receive a
Hardship Distribution. A Hardship Distribution shall reduce the Deferral Account
balance.

 

 

 
6

--------------------------------------------------------------------------------

 

 

4.8     Termination for Cause. If the Employer terminates the Executive’s
employment for Cause, then the Executive shall forfeit all amounts credited to
the Deferral Account except the Deferrals.

 

4.9     Restriction on Commencement of Distributions.  Notwithstanding any
provision of this Agreement to the contrary, if the Executive is considered a
Specified Employee at the time of Separation from Service, the provisions of
this Section shall govern all distributions hereunder. Distributions which would
otherwise be made to the Executive due to Separation from Service shall not be
made during the first six (6) months following Separation from Service. Rather,
any distribution which would otherwise be paid to the Executive during such
period shall be accumulated and paid to the Executive in a lump sum on the first
day of the seventh month following Separation from Service, or if earlier, upon
the Executive’s death. All subsequent distributions shall be paid as they would
have had this Section not applied.

 

4.10     Acceleration of Payments. Except as specifically permitted herein, no
acceleration of the time or schedule of any payment may be made hereunder.
Notwithstanding the foregoing, payments may be accelerated, in accordance with
the provisions of Treasury Regulation §1.409A-3(j)(4) in the following
circumstances: (i) as a result of certain domestic relations orders; (ii) in
compliance with ethics agreements with the federal government; (iii) in
compliance with the ethics laws or conflicts of interest laws; (iv) in limited
cashouts (but not in excess of the limit under Code §402(g)(1)(B)); (v) to pay
employment-related taxes; or (vi) to pay any taxes that may become due at any
time that the Agreement fails to meet the requirements of Code Section 409A.

 

4.11     Delays in Payment by Employer. A payment may be delayed to a date after
the designated payment date under any of the circumstances described below, and
the provision will not fail to meet the requirements of establishing a
permissible payment event. The delay in the payment will not constitute a
subsequent deferral election, so long as the Employer treats all payments to
similarly situated Participants on a reasonably consistent basis.

 

(a)     Payments subject to Code Section 162(m). If the Employer reasonably
anticipates that the Employer’s deduction with respect to any distribution under
this Agreement would be limited or eliminated by application of Code Section
162(m), then to the extent deemed necessary by the Employer to ensure that the
entire amount of any distribution from this Agreement is deductible, the
Employer may delay payment of any amount that would otherwise be distributed
under this Agreement. The delayed amounts shall be distributed to the Executive
(or the Beneficiary in the event of the Executive’s death) at the earliest date
the Employer reasonably anticipates that the deduction of the payment of the
amount will not be limited or eliminated by application of Code Section 162(m).

 

 

 
7

--------------------------------------------------------------------------------

 

 

(b)     Payments that would violate Federal securities laws or other applicable
law. A payment may be delayed where the Employer reasonably anticipates that the
making of the payment will violate Federal securities laws or other applicable
law provided that the payment is made at the earliest date at which the Employer
reasonably anticipates that the making of the payment will not cause such
violation. The making of a payment that would cause inclusion in gross income or
the application of any penalty provision of the Internal Revenue Code is not
treated as a violation of law.

(c)     Solvency. Notwithstanding the above, a payment may be delayed where the
payment would jeopardize the ability of the Employer to continue as a going
concern.

 

4.12     Treatment of Payment as Made on Designated Payment Date. Solely for
purposes of determining compliance with Code Section 409A, any payment under
this Agreement made after the required payment date shall be deemed made on the
required payment date provided that such payment is made by the latest of: (i)
the end of the calendar year in which the payment is due; (ii) the 15th day of
the third calendar month following the payment due date; (iii) if Employer
cannot calculate the payment amount on account of administrative impracticality
which is beyond the Executive’s control, the end of the first calendar year
which payment calculation is practicable; and (iv) if Employer does not have
sufficient funds to make the payment without jeopardizing the Employer’s
solvency, in the first calendar year in which the Employer’s funds are
sufficient to make the payment.

 

4.13     Facility of Payment. If a distribution is to be made to a minor, or to
a person who is otherwise incompetent, then the Administrator may make such
distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence; or (ii) to the
conservator or administrator or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Employer and
the Administrator from further liability on account thereof.

 

4.14     Excise Tax Limitation. Notwithstanding any provision of this Agreement
to the contrary, if any benefit payment hereunder would be treated as an “excess
parachute payment” under Code Section 280G, the Employer shall reduce such
benefit payment to the extent necessary to avoid treating such benefit payment
as an excess parachute payment. The Executive shall be entitled to only the
reduced benefit and shall forfeit any amount over and above the reduced amount.

 

4.15     Changes in Form or Timing of Benefit Payments. The Employer and the
Executive may, subject to the terms hereof, amend this Agreement to delay the
timing or change the form of payments. Any such amendment:

 

(a)     must take effect not less than twelve (12) months after the amendment is
made;

(b)     must, for benefits distributable due solely to the arrival of a
specified date, or on account of Separation from Service or Change in Control,
delay the commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made;

 

 

 
8

--------------------------------------------------------------------------------

 

 

(c)     must, for benefits distributable due solely to the arrival of a
specified date, be made not less than twelve (12) months before distribution is
scheduled to begin; and

(d)     may not accelerate the time or schedule of any distribution.

 

4.16     One Benefit Only. The Executive and Beneficiary are entitled to only
one benefit under this Agreement, which shall be determined by the first event
to occur that causes a benefit to be paid under this Agreement. The subsequent
occurrence of other events shall not entitle the Executive or Beneficiary to
other or additional benefits hereunder.

 

Article 5

Beneficiaries

 

5.1     Designation of Beneficiaries. The Executive may designate any person to
receive any benefits payable under the Agreement upon the Executive’s death, and
the designation may be changed from time to time by the Executive by filing a
new designation. Each designation will revoke all prior designations by the
Executive, shall be in the form prescribed by the Administrator and shall be
effective only when filed in writing with the Administrator during the
Executive’s lifetime. If the Executive names someone other than the Executive’s
spouse as a Beneficiary, the Administrator may, in its sole discretion,
determine that spousal consent is required to be provided in a form designated
by the Administrator, executed by the Executive’s spouse and returned to the
Administrator. The Executive’s beneficiary designation shall be deemed
automatically revoked if the Beneficiary predeceases the Executive or if the
Executive names a spouse as Beneficiary and the marriage is subsequently
dissolved.

 

5.2     Absence of Beneficiary Designation. In the absence of a valid
Beneficiary designation, or if, at the time any benefit payment is due to a
Beneficiary, there is no living Beneficiary validly named by the Executive, the
Employer shall pay the benefit payment to the Executive’s spouse. If the spouse
is not living then the Employer shall pay the benefit payment to the Executive’s
living descendants per stirpes, and if there are no living descendants, to the
Executive’s estate. In determining the existence or identity of anyone entitled
to a benefit payment, the Employer may rely conclusively upon information
supplied by the Executive’s personal representative, executor, or administrator.

 

 

 
9

--------------------------------------------------------------------------------

 

  

Article 6

ADMINISTRATION

 

6.1     Administrator Duties. The Administrator shall be responsible for the
management, operation, and administration of the Agreement. When making a
determination or calculation, the Administrator shall be entitled to rely on
information furnished by the Employer, Executive or Beneficiary. No provision of
this Agreement shall be construed as imposing on the Administrator any fiduciary
duty under ERISA or other law, or any duty similar to any fiduciary duty under
ERISA or other law.

 

6.2     Administrator Authority. The Administrator shall enforce this Agreement
in accordance with its terms, shall be charged with the general administration
of this Agreement, and shall have all powers necessary to accomplish its
purposes.

 

6.3     Binding Effect of Decision. The decision or action of the Administrator
with respect to any question arising out of or in connection with the
administration, interpretation or application of this Agreement and the rules
and regulations promulgated hereunder shall be final, conclusive and binding
upon all persons having any interest in this Agreement.

 

6.4     Compensation, Expenses and Indemnity. The Administrator shall serve
without compensation for services rendered hereunder. The Administrator is
authorized at the expense of the Employer to employ such legal counsel and
recordkeeper as it may deem advisable to assist in the performance of its duties
hereunder. Expense and fees in connection with the administration of this
Agreement shall be paid by the Employer.

 

6.5     Employer Information. The Employer shall supply full and timely
information to the Administrator on all matters relating to the Executive’s
compensation, death, Disability or Separation from Service, and such other
information as the Administrator reasonably requires.

 

6.6     Termination of Participation. If the Administrator determines in good
faith that the Executive no longer qualifies as a member of a select group of
management or highly compensated employees, as determined in accordance with
ERISA, the Administrator shall have the right, in its sole discretion, to
prohibit the Executive from making any additional Deferrals hereunder.

 

6.7     Compliance with Code Section 409A. The Employer and the Executive intend
that the Agreement comply with the provisions of Code Section 409A to prevent
the inclusion in gross income of any amounts deferred hereunder in a taxable
year prior to the year in which amounts are actually paid to the Executive or
Beneficiary. This Agreement shall be construed, administered and governed in a
manner that affects such intent, and the Administrator shall not take any action
that would be inconsistent therewith.

 

 

 
10

--------------------------------------------------------------------------------

 

  

Article 7

Claims and Review Procedures

 

7.1     Claims Procedure. A Claimant who has not received benefits under this
Agreement that he or she believes should be distributed shall make a claim for
such benefits as follows.

 

(a)     Initiation – Written Claim. The Claimant initiates a claim by submitting
to the Administrator a written claim for the benefits. If such a claim relates
to the contents of a notice received by the Claimant, the claim must be made
within sixty (60) days after such notice was received by the Claimant. All other
claims must be made within one hundred eighty (180) days of the date on which
the event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

(b)     Timing of Administrator Response. The Administrator shall respond to
such Claimant within ninety (90) days after receiving the claim. If the
Administrator determines that special circumstances require additional time for
processing the claim, the Administrator can extend the response period by an
additional ninety (90) days by notifying the Claimant in writing, prior to the
end of the initial ninety (90) day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Administrator expects to render its decision.

(c)     Notice of Decision. If the Administrator denies part or all of the
claim, the Administrator shall notify the Claimant in writing of such denial.
The Administrator shall write the notification in a manner calculated to be
understood by the Claimant. The notification shall set forth: (i) the specific
reasons for the denial; (ii) a reference to the specific provisions of this
Agreement on which the denial is based; (iii) a description of any additional
information or material necessary for the Claimant to perfect the claim and an
explanation of why it is needed; (iv) an explanation of this Agreement’s review
procedures and the time limits applicable to such procedures; and (v) a
statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

 

7.2     Review Procedure. If the Administrator denies part or all of the claim,
the Claimant shall have the opportunity for a full and fair review by the
Administrator of the denial as follows.

 

(a)     Initiation – Written Request. To initiate the review, the Claimant,
within sixty (60) days after receiving the Administrator’s notice of denial,
must file with the Administrator a written request for review.

(b)     Additional Submissions – Information Access. The Claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Administrator shall also provide the
Claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits.

 

 

 
11

--------------------------------------------------------------------------------

 

 

(c)     Considerations on Review. In considering the review, the Administrator
shall take into account all materials and information the Claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

(d)     Timing of Administrator Response. The Administrator shall respond in
writing to such Claimant within sixty (60) days after receiving the request for
review. If the Administrator determines that special circumstances require
additional time for processing the claim, the Administrator can extend the
response period by an additional sixty (60) days by notifying the Claimant in
writing, prior to the end of the initial sixty (60) day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Administrator expects to render
its decision.

(e)     Notice of Decision. The Administrator shall notify the Claimant in
writing of its decision on review. The Administrator shall write the
notification in a manner calculated to be understood by the Claimant. The
notification shall set forth: (a) the specific reasons for the denial; (b) a
reference to the specific provisions of this Agreement on which the denial is
based; (c) a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the Claimant’s claim for benefits; and (d) a statement of the Claimant’s right
to bring a civil action under ERISA Section 502(a).

 

ARTICLE 8

AMENDMENT AND TERMINATION

 

8.1     Agreement Amendment Generally. Except as provided in Section 8.2, this
Agreement may be amended only by a written agreement signed by both the Employer
and the Executive.

 

8.2     Amendment to Insure Proper Characterization of Agreement.
Notwithstanding anything in this Agreement to the contrary, the Agreement may be
amended by the Employer at any time, if found necessary in the opinion of the
Employer, i) to ensure that the Agreement is characterized as plan of deferred
compensation maintained for a select group of management or highly compensated
employees as described under ERISA, ii) to conform the Agreement to the
requirements of any applicable law or iii) to comply with the written
instructions of the Employer’s auditors or banking regulators.     

 

8.3     Agreement Termination Generally. Except as provided in Section 8.4, this
Agreement may be terminated only by a written agreement signed by the Employer
and the Executive. Such termination shall not cause a distribution of benefits
under this Agreement. Rather, upon such termination benefit distributions will
be made at the earliest distribution event permitted under Article 4.

 

8.4     Effect of Complete Termination. Notwithstanding anything to the contrary
in Section 8.3, and subject to the requirements of Code Section 409A and
Treasury Regulations §1.409A-3(j)(4)(ix), at certain times the Employer may
completely terminate and liquidate the Agreement. In the event of such a
complete termination, the Employer shall pay the Deferral Account balance (plus,
in the event of Change in Control within one year of such complete termination,
any additional amounts due to Executive pursuant to Section 4.4) to the
Executive. Such complete termination of the Agreement shall occur only under the
following circumstances and conditions.

 

 

 
12

--------------------------------------------------------------------------------

 

 

(a)     Corporate Dissolution or Bankruptcy. The Employer may terminate and
liquidate this Agreement within twelve (12) months of a corporate dissolution
taxed under Code Section 331, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that all benefits paid under the
Agreement are included in the Executive’s gross income in the latest of: (i) the
calendar year which the termination occurs; (ii) the calendar year in which the
amount is no longer subject to a substantial risk of forfeiture; or (iii) the
first calendar year in which the payment is administratively practicable.

(b)     Change in Control. The Employer may terminate and liquidate this
Agreement by taking irrevocable action to terminate and liquidate within the
thirty (30) days preceding or the twelve (12) months following a Change in
Control. This Agreement will then be treated as terminated only if all
substantially similar arrangements sponsored by the Employer which are treated
as deferred under a single plan under Treasury Regulations §1.409A-1(c)(2) are
terminated and liquidated with respect to each participant who experienced the
Change in Control so that the Executive and any participants in any such similar
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve (12) months of the date the Employer
takes the irrevocable action to terminate the arrangements.

(c)     Discretionary Termination. The Employer may terminate and liquidate this
Agreement provided that: (i) the termination does not occur proximate to a
downturn in the financial health of the Employer; (ii) all arrangements
sponsored by the Employer and Affiliates that would be aggregated with any
terminated arrangements under Treasury Regulations §1.409A-1(c) are terminated;
(iii) no payments, other than payments that would be payable under the terms of
this Agreement if the termination had not occurred, are made within twelve (12)
months of the date the Employer takes the irrevocable action to terminate this
Agreement; (iv) all payments are made within twenty-four (24) months following
the date the Employer takes the irrevocable action to terminate and liquidate
this Agreement; and (v) neither the Employer nor any of its Affiliates adopt a
new arrangement that would be aggregated with any terminated arrangement under
Treasury Regulations §1.409A-1(c) if the Executive participated in both
arrangements, at any time within three (3) years following the date the Employer
takes the irrevocable action to terminate this Agreement.

 

 

 
13

--------------------------------------------------------------------------------

 

  

Article 9

MISCELLANEOUS

 

9.1     No Effect on Other Rights. This Agreement constitutes the entire
agreement between the Employer and the Executive as to the subject matter
hereof. No rights are granted to the Executive by virtue of this Agreement other
than those specifically set forth herein. Nothing contained herein will confer
upon the Executive the right to be retained in the service of the Employer nor
limit the right of the Employer to discharge or otherwise deal with the
Executive without regard to the existence hereof.

 

9.2     State Law. This Agreement and all rights hereunder shall be governed by
and construed according to the laws of the State of New Jersey except to the
extent preempted by the laws of the United States of America.

 

9.3     Validity. In case any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal or invalid provision had never been inserted herein.

 

9.4     Nonassignability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

9.5     Unsecured General Creditor Status. Payment to the Executive or any
Beneficiary hereunder shall be made from assets which shall continue, for all
purposes, to be part of the general, unrestricted assets of the Employer and no
person shall have any interest in any such asset by virtue of any provision of
this Agreement. The Employer’s obligation hereunder shall be an unfunded and
unsecured promise to pay money in the future. In the event that the Employer
purchases an insurance policy insuring the life of the Executive to recover the
cost of providing benefits hereunder, neither the Executive nor the Beneficiary
shall have any rights whatsoever in said policy or the proceeds therefrom.

 

9.6     Life Insurance. If the Employer chooses to obtain insurance on the life
of the Executive in connection with its obligations under this Agreement, the
Executive hereby agrees to take such physical examinations and to truthfully and
completely supply such information as may be required by the Employer or the
insurance company designated by the Employer.

 

9.7     Unclaimed Benefits. The Executive shall keep the Employer informed of
the Executive’s current address and the current address of the Beneficiary. If
the location of the Executive is not made known to the Employer within three
years after the date upon which any payment of any benefits may first be made,
the Employer shall delay payment of the Executive’s benefit payment(s) until the
location of the Executive is made known to the Employer; however, the Employer
shall only be obligated to hold such benefit payment(s) for the Executive until
the expiration of three (3) years. Upon expiration of the three (3) year period,
the Employer may discharge its obligation by payment to the Beneficiary. If the
location of the Beneficiary is not made known to the Employer by the end of an
additional two (2) month period following expiration of the three (3) year
period, the Employer may discharge its obligation by payment to the Executive’s
estate. If there is no estate in existence at such time or if such fact cannot
be determined by the Employer, the Executive and Beneficiary shall thereupon
forfeit all rights to any benefits provided under this Agreement.

 

 

 
14

--------------------------------------------------------------------------------

 

 

9.8     Suicide or Misstatement. No benefit shall be distributed hereunder if
the Executive commits suicide within two (2) years after the Effective Date, or
if an insurance company which issued a life insurance policy covering the
Executive and owned by the Employer denies coverage (i) for material
misstatements of fact made by the Executive on an application for life
insurance, or (ii) for any other reason.

 

9.9     Regulatory Restrictions.

 

a)     Removal. If the Executive is removed from office or permanently
prohibited from participating in the Employer’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), all obligations of the Employer under this Agreement shall
terminate as of the effective date of the order.

 

b)     Default. Notwithstanding any provision of this Agreement to the contrary,
if the Employer is in "default, or "in danger of default," as those terms are
defined in section 3(x) of the Federal Deposit Insurance Act, 12 U.S.C. 1813(x),
all obligations under this Agreement shall terminate.

 

c)     FDIC Open-Bank Assistance. All obligations under this Agreement shall
terminate, except to the extent determined that continuation of the contract is
necessary for the continued operation of the Employer, when the Federal Deposit
Insurance Corporation enters into an agreement to provide assistance to or on
behalf of the Employer under the authority contained in Federal Deposit
Insurance Act section 13(c). 12 U.S.C. 1823(c). Rights of the Executive that
have already vested shall not be affected, however.

 

9.10     Notice. Any notice, consent or demand required or permitted to be given
to the Employer or Administrator under this Agreement shall be sufficient if in
writing and hand-delivered or sent by registered or certified mail to the
Employer’s principal business office. Any notice or filing required or permitted
to be given to the Executive or Beneficiary under this Agreement shall be
sufficient if in writing and hand-delivered or sent by mail to the last known
address of the Executive or Beneficiary, as appropriate. Any notice shall be
deemed given as of the date of delivery or, if delivery is made by mail, as of
the date shown on the postmark or on the receipt for registration or
certification.

 

9.11     Headings and Interpretation. Headings and sub-headings in this
Agreement are inserted for reference and convenience only and shall not be
deemed part of this Agreement. Wherever the fulfillment of the intent and
purpose of this Agreement requires and the context will permit, the use of the
masculine gender includes the feminine and use of the singular includes the
plural.

 

9.12     Alternative Action. In the event it becomes impossible for the Employer
or the Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Employer or Administrator may perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Employer, provided that such
alternative act does not violate Code Section 409A.

 

 

 
15

--------------------------------------------------------------------------------

 

 

9.13     Coordination with Other Benefits. The benefits provided for the
Executive or the Beneficiary under this Agreement are in addition to any other
benefits available to the Executive under any other plan or program for
employees of the Employer. This Agreement shall supplement and shall not
supersede, modify, or amend any other such plan or program except as may
otherwise be expressly provided herein.

 

9.14     Inurement. This Agreement shall be binding upon and shall inure to the
benefit of the Employer, its successor and assigns, and the Executive, the
Executive’s successors, heirs, executors, administrators, and the Beneficiary.

 

9.15     Tax Withholding. The Employer may make such provisions and take such
action as it deems necessary or appropriate for the withholding of any taxes
which the Employer is required by any law or regulation to withhold in
connection with any benefits under the Agreement. The Executive shall be
responsible for the payment of all individual tax liabilities relating to any
benefits paid hereunder.

 

9.16     Aggregation of Agreement. If the Employer offers other non-qualified
deferred compensation plans in addition to this Agreement, this Agreement and
those plans shall be treated as a single plan to the extent required under Code
Section 409A.

 

 

 

IN WITNESS WHEREOF, the Executive and a representative of the Employer have
executed this Agreement document as indicated below:

 

Executive:

 

Employer:  

 

 

 

 

 

 

 

 

 

 

 

 

/s/ WILLIAM D. MOSS

 

By:

/s/ A. RICHARD ABRAHAMIAN

 

 

Its:

EXECUTIVE VICE PRESIDENT &CFO     

                              

 

 
16

--------------------------------------------------------------------------------

 

 
DEFERRED COMPENSATION AGREEMENT

 

Base Salary Deferral Election form

 

 

 

Amount of Deferral

Duration

[Initial and Complete One]

 

____     I elect to defer ______% of my Base Salary (amount not to exceed
$100,000).

 

____     I elect to defer $______________ of my Base Salary (amount not to
exceed $100,000).

 

____     I elect not to defer any of my Base Salary.

[Initial and Complete One]

 

____    For ____ year(s)

 

____    For all future Plan Years

 

 

Signature:     ________________________________

 

Printed Name:     ________________________________

 

Date:          ________________________________

 

 

 

Received by the Administrator this _____ day of ____________________, 201__.

 

 

 

By:          _________________________________

Title:          _________________________________

 

 

 


--------------------------------------------------------------------------------

 

  

DEFERRED COMPENSATION AGREEMENT

 

Beneficiary Designation

 

I, William Moss, designate the following as Beneficiary under this Agreement:

 

Primary

 

____________________________________________________________________________________     _______%

 

____________________________________________________________________________________     _______%

 

Contingent

 

____________________________________________________________________________________     _______%

 

____________________________________________________________________________________     _______%

 

 

 

I understand that I may change this beneficiary designation by delivering a new
written designation to the Administrator, which shall be effective only upon
receipt by the Administrator prior to my death. I further understand that the
designation will be automatically revoked if the Beneficiary predeceases me or
if I have named my spouse as Beneficiary and our marriage is subsequently
dissolved.

 

Signature:     _______________________________          Date:     _______

 

 

 

SPOUSAL CONSENT (Required only if Administrator requests and someone other than
spouse is named Beneficiary)

 

I consent to the beneficiary designation above. I also acknowledge that if I am
named Beneficiary and my marriage is subsequently dissolved, the beneficiary
designation will be automatically revoked.

 

Spouse Name:     _______________________________

 

Signature:     _______________________________     Date:            



 

 

 

Received by the Administrator this ________ day of ___________________, 20__

 

By:     _________________________________                    

Title:     _________________________________

 

 

 


--------------------------------------------------------------------------------

 

  

DEFERRED COMPENSATION AGREEMENT

 

DISTRIBUTION Election FORM

 

Form and Timing of Distributions

 

 

Benefit

 

Distribution of Benefit

 

Lump sum

(initial below)

Equal monthly installments for _____ months (indicate number of months, not to
exceed 180, and initial below)

§ 4.1 — Normal Retirement Benefit

   

§ 4.2 — Early Termination Benefit

   

§ 4.3 — Disability Benefit

   

§ 4.4 — Change of Control Benefit

   

§ 4.5 — Death Benefit

   

 

 

Signature:     ________________________________

 

Date:          ________________________________

  

 

Received by the Administrator this _____ day of ____________________, 20___

 

 

By:          _________________________________

 

Title:          _________________________________

 

 

 